Citation Nr: 1622056	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-15 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a lumbar spine disability, and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a pulmonary disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for residuals of a traumatic brain injury.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a left ear disability.  

8.  Entitlement to service connection for pancreatitis.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with periods of active duty from May 1981 to May 1984 and from February 2003 to September 2003.  He is in receipt of awards that include the Army Reserve Components Achievement Medal, National Defense Service Medal, Armed Forces Reserve Medal and Mobilization, and Army Service Ribbon. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that in the instant appeal, the Veteran was initially represented by Puerto Rico Public Advocate for Veterans Affairs, but this representation was revoked in the Veteran's May 2014 VA Form 9.  Therefore, the Board will assume that the Veteran desires to proceed pro se.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The issues of whether the reopened claims of entitlement to service connection for a lumbar spine disability and a pulmonary disability should be granted and entitlement to service connection for psychiatric disability, residuals of a traumatic brain injury, hypertension, sleep apnea, a left ear disability, and pancreatitis are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A July 2005 rating decision denied the claim of entitlement to service connection for a lumbar spine disability; the Veteran did not appeal the July 2005 decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability. 

3.  A July 2005 rating decision denied the claim of entitlement to service connection for a pulmonary disorder; the Veteran did not appeal the July 2005 decision or submit any pertinent evidence within the appeal period. 

4.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a pulmonary disorder. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a pulmonary disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for a lumbar spine disability and a pulmonary disability in a rating decision issued in July 2005.  The Veteran was notified of the denial but did not appeal the decision or submit any pertinent evidence within the appeal period following the decision.  The Veteran again raised claims for service connection for a lumbar spine disability and a pulmonary disability in October 2010.  The RO then issued the rating decision under appeal and reopened the claims but denied them on the merits.

The basis of the RO's prior denial for a lumbar spine disability was that although there was a record of treatment for lumbar spine symptoms in service, no permanent residual or chronic lumbar spine disability was shown by the service treatment records or demonstrated by evidence following service.  The basis of the RO's prior denial for a pulmonary disorder was that the Veteran's asthma was a preexisting disability that was not worsened by his period of service.    

The evidence of record in July 2005 consisted of the Veteran's statements, service treatment records, VA and private treatment records, and the reports of August 2004, September 2004, and November 2004 VA examinations.  

The evidence received after the expiration of the appeal period includes statements from the Veteran and a September 2010 letter from a private physician.  The September 2010 letter from the Veteran's treating physician shows that the Veteran has received treatment for continuous back problems since service.  The private physician also indicated that the Veteran currently suffered from bronchial asthma that was not well-controlled, requiring daily inhaler use sometimes more than 5 times and the use of a power nebulizer at least twice a day.  She also asserted that the Veteran used to require a visit to the emergency room at least every 2 months for his uncontrolled asthma symptoms and that he currently needed to visit his primary physician every month for follow-up treatment.       

The Board finds that the post-service medical evidence is new and material, as these medical records are not cumulative or redundant of the evidence previously of record and relate to a previously unestablished element of entitlement to service connection for a lumbar spine disability - namely the presence of a chronic lumbar spine disability following service.  The post-service medical records are also not cumulative or redundant of the evidence previously of record and relate to a previously unestablished element of entitlement to service connection for a pulmonary disorder - namely the potential worsening of the Veteran's asthma after his period of service.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for a lumbar spine disability and a pulmonary disability.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a lumbar spine disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a pulmonary disability is granted.


REMAND

The Board's review of the record reveals that further action by the Agency of Original Jurisdiction (AOJ) is required before the remaining claims on appeal are decided. 

Lumbar Spine Disability

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons described below, the examination report obtained in this case is inadequate, and thus, this claim is remanded in order to obtain an adequate medical opinion.

In April 2014, a VA examiner opined that the Veteran's preexisting lumbar spine disability was clearly and unmistakably not aggravated beyond the natural progression by an in-service injury.  The rationale was that there was no evidence on record that the Veteran's condition had worsened while on active service or within a year of returning from active service, nor did he have physical therapy or any incapacitating episodes during this time.  The examiner also indicated that there was no evidence in the record of any injury or trauma of the back during active service.  She further stated that there was evidence that the Veteran's condition had deteriorated most recently in 2010 after service with more persistent medical and further evaluation.  However, the examiner's rationale was devoid of mention of the Veteran's report of experiencing two falls in service.  In a September 2010 private medical report, the Veteran's treating physician indicated that the Veteran had reported falling on his back twice during service.  The first fall had been when he was going up stairs and had his duffle bag with him, and the second fall had occurred when he fell from a truck and hit his head as well.  The VA examiner's rationale for determining that the Veteran's preexisting lumbar spine disability was not aggravated by service is inadequate, because it fails to consider the Veteran's competent reports of back injuries during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).   

A veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The U.S. Court of Appeals for Veterans Claims (Court) explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

An opinion has not yet been obtained that adequately addresses the question of whether the Veteran's lumbar spine disability, which was not noted on entrance examination for either period of active service, clearly and unmistakably preexisted his active service, and if so, whether it clearly and unmistakably was not aggravated by service.  For these reasons, the Board finds that a new opinion is warranted with regard to the Veteran's lumbar spine disability claim.  


Pulmonary Disability

Service treatment records for the Veteran's first period of active duty show that in October 1981, the Veteran received treatment for a cold with chest pains and viral syndrome.  VA medical records dated from July 2002 to October 2002 indicate that the Veteran received treatment for asthma.  Service treatment records for the Veteran's second period of active duty reveal that in March 2003, the Veteran was treated for bronchitis.  In June 2003, the Veteran received treatment for wheezing at rest and was noted to have moderate obstruction of the lungs.     

A September 2010 post-service letter from the Veteran's treating physician indicates that the Veteran currently had bronchial asthma that was not well-controlled, requiring daily inhaler use sometimes more than 5 times and the use of a power nebulizer at least twice a day.  The physician also asserted that the Veteran used to require a visit to the emergency room at least every 2 months for his uncontrolled asthma symptoms and that he currently needed to visit his primary physician every month for follow-up treatment.  She further noted that the Veteran had spent at least 6 months in a contaminated building during service, which was when he reported first having respiratory symptoms.         

The presumption of soundness also applies to the Veteran's pulmonary disorder.
An opinion has not yet been obtained that addresses the question of whether the Veteran's pulmonary disorder, which was not noted on entrance examination for either period of active service, clearly and unmistakably preexisted his active service, and if so, whether it clearly and unmistakably was not aggravated by service.  For these reasons, this claim must be remanded for a new VA examination and adequate opinions as to all aspects of this claim.  See 38 C.F.R. § 3.159(c)(4) (2015).      

Psychiatric Disability 

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that is due to his period of service.  In an August 2003 post-deployment health assessment, the Veteran reported that over the last 2 weeks, he had experienced little interest or pleasure in doing things; feeling down, depressed, or hopeless; and thoughts that he would be better off dead or hurting himself in some way.  He had indicated that the frequency of these symptoms had been "some."  In August 2011, the RO issued a formal finding of a lack of information required to corroborate stressors associated with a PTSD claim.  However, a September 2010 post-service letter from the Veteran's treating physician indicates that the Veteran was currently under treatment for PTSD and that there was medical evidence diagnosing the condition in conformance with the DSM-IV criteria.  She noted that the Veteran had reported being told he was going to be deployed to Iraq 4 times.  He indicated that although he did not end up getting deployed to Iraq, he had experienced anxiety in thinking he would be going to Iraq and in saying goodbye to his family.            

An opinion has not yet been obtained that addresses the question of whether the Veteran currently has a confirmed diagnosis of any psychiatric disorder, to include PTSD, and if so, whether the disorder is related to his period of service.  For these reasons, this claim must be remanded for a new VA examination and adequate opinions as to all aspects of the claim.  See 38 C.F.R. § 3.159 (c)(4) (2015).    
 
Residuals of a Traumatic Brain Injury

The Veteran contends that he has residuals of a traumatic brain injury that occurred during his period of service.  While service treatment records are negative for any in-service head injury, a September 2010 post-service letter from the Veteran's treating physician indicates that the Veteran had fallen off of a truck during service and hit his head.  The physician also noted that since this fall, the Veteran had been experiencing strong headaches and dizziness.  He was also reported to be needing glasses since his in-service head trauma.  

An opinion has not yet been obtained that addresses the question of whether the Veteran currently has any residuals of a traumatic brain injury that are related to his period of service.  For these reasons, the claim must be remanded for a new VA examination and an adequate opinion as to all aspects of this claim.  See 38 C.F.R. § 3.159 (c)(4) (2015).    

Hypertension

The report of a December 1994 periodic examination that was conducted during the Veteran's National Guard service notes that the Veteran had high blood pressure.  A May 1995 annual medical certificate also documents that the Veteran had high blood pressure.  A March 20, 2005, permanent profile reveals that the Veteran had a blood pressure reading of 170/120.  He was medically discharged effective on March 21, 2005, due in part to uncontrolled arterial hypertension.        

The presumption of soundness also applies to this claim.

An opinion has not yet been obtained that addresses the question of whether the Veteran's hypertension, which was not noted on entrance examination for either period of active service, clearly and unmistakably preexisted his active service, and if so, whether it clearly and unmistakably was not aggravated by service.  For these reasons, this claim must be remanded for a new VA examination and adequate opinions as to all aspects of this claim.  See 38 C.F.R. § 3.159(c)(4) (2015).      

Sleep Apnea

The Veteran contends that his sleep apnea had its onset during his period of active service.  While service treatment records are negative for any in-service treatment, diagnoses, or complaints of sleep apnea, a September 2010 post-service letter from the Veteran's treating physician indicates that during his period of service, the Veteran had experienced episodes of gasping while sleeping and that he used to wake up looking for air.  The physician also noted that the Veteran had complained of these symptoms ever since his return from his deployment to Iraq.  She noted that the Veteran had not experienced any conditions related to sleep apnea prior to his deployment and that it was therefore more probable than not that his problem was service-connected.      

While the September 2010 private physician opined that it was more probable than not that the Veteran's sleep apnea was related to his period of service, the Board notes that she found that the Veteran had complained of these symptoms since he returned from his activation to Iraq.  However, the Veteran's service personnel records do not confirm that he had service in Iraq, and the Veteran asserts that he never was deployed to Iraq.  Thus, the physician seemingly incorrectly reported the Veteran's history, which deems the analysis inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  An opinion has not yet been obtained that adequately addresses the question of whether the Veteran's sleep apnea is related to his active service.  For these reasons, the claim must be remanded for a new VA examination and an adequate opinion as to all aspects of this claim.  See 38 C.F.R. § 3.159 (c)(4) (2015).    

Left Ear Disability

The Veteran contends that his left ear disorder is related to his period of service.  Service treatment records during his period of National Guard service show that in July 1994 he was treated for left ear pain and diagnosed with otitis.  A September 2010 post-service letter from the Veteran's treating physician indicates that the Veteran had fallen off of a truck during service and hit his head.  The physician also noted that since this fall, the Veteran had been experiencing a left ear problem which caused him to have vertigo.  

An opinion has not yet been obtained that addresses the question of whether the Veteran currently has any left ear disorder that is related to his period of service.  For these reasons, the claim must be remanded for a new VA examination and an adequate opinion as to all aspects of this claim.  See 38 C.F.R. § 3.159 (c)(4) (2015).    
  
Records

The Board notes that the August 2011 rating decision references review of VA medical records dated from October 2010 to August 2011, and that the June 2014 rating decision references review of VA medical records dated from June 2002 to June 2014 in which there is a current diagnosis of pancreatitis.  Additionally, the rationale for an April 2014 VA opinion was partially based on the Veteran's lumbar back condition as reflected in the medical records since 2010.  However, the record before the Board includes VA medical records dated only from July 2002 to June 2005.  Thus, it does not appear that the Veteran's complete VA treatment records have been obtained and associated with the electronic records in Virtual VA or VBMS.  On remand, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from June 2002 to the present and any non-duplicative private treatment records related to the claimed disabilities.  38 C.F.R. § 3.159(c) (1) and (2) (2015).

Translation

Finally, the Board notes that the record contains a November 2010 statement from the Veteran that was made in the Spanish language and was not translated.  The untranslated document was included in the claims file prior to the December 2015 certification of the appeal to the Board.  Translations should have been completed before transfer of the case to the Board; therefore, this action must be completed upon remand.  Any additional Spanish language documents received upon remand must also be translated before returning the case to the Board. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include VA treatment records for the time period from June 2002 to the present and any outstanding private treatment records pertinent to the Veteran's claims.  

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
 
2.  Arrange for the translation of all Spanish language documents currently of record, as well as any additional Spanish language documents that may be received upon remand.  Each translation should be certified.   

3.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA examiner who provided the April 2014 opinion, if available.  If that examiner is not available, all pertinent evidence of record should be made available to and reviewed by another physician with appropriate expertise to determine the etiology of the Veteran's lumbar spine disability.  Based upon the prior examination results and a review of the other pertinent evidence of record, the physician should address the following:

(a)  Whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the Veteran's current lumbar spine disability existed prior to service; and if so what evidence supports that conclusion.

(b)  If the lumbar spine disability is found to have clearly and unmistakably preexisted service, the examiner must discuss whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the lumbar spine disability did not undergo a permanent increase in severity as a result of service.

In providing the requested opinions, the examiner must consider the Veteran's competent lay statements of experiencing two falls on his back during service and assume such statements are credible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his pulmonary disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Following a review of the record, the examiner should comment on the following:

(a)  Whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the Veteran's current pulmonary disorder existed prior to service; and if so what evidence supports that conclusion.

(b)  If the pulmonary disorder is found to have clearly and unmistakably preexisted service, the examiner must discuss whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the pulmonary disorder did not undergo a permanent increase in severity as a result of service.

In providing the requested opinions, the examiner must consider the Veteran's competent lay statements of how the onset of his pulmonary symptoms occurred in service after he spent 6 months in a contaminated building and assume such statements are credible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should determine whether the Veteran has had PTSD at any time during the period of the claim.  If the examiner determines that PTSD has been present during the period of the claim, the examiner should describe the stressors upon which the diagnosis is based.  If the examiner determines that PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD is not warranted.  

The examiner should also determine whether any other acquired psychiatric disorders have been present during the period of the claim.  If so, the examiner should state an opinion with respect to each such disorder as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset in service or is otherwise etiologically related to the Veteran's service.  

In providing the requested opinions, the examiner must consider the Veteran's in-service August 2003 post-deployment health assessment reports of psychiatric symptoms and determine whether this was as likely as not the initial manifestation of any currently diagnosed psychiatric disorder.  The examiner must also consider the Veteran's competent lay statements of experiencing anxiety when being told 4 different times in service that he was being deployed to Iraq and assume such statements are credible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed residuals of a traumatic brain injury.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has any residuals of a traumatic brain injury that originated during his active service or are otherwise etiologically related to his active service.   

In providing the requested opinions, the examiner must consider the Veteran's competent lay statements of experiencing an in-service fall where he fell off a truck and hit his head and assume such statements are credible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

7.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Following a review of the record, the examiner should comment on the following:

(a)  Whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the Veteran's current hypertension existed prior to service; and if so what evidence supports that conclusion.

(b)  If the hypertension is found to have clearly and unmistakably preexisted service, the examiner must discuss whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the hypertension did not undergo a permanent increase in severity as a result of service.

In providing the requested opinions, the examiner must consider the Veteran's competent lay statements and assume such statements are credible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

8.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has sleep apnea that originated during his active service or is otherwise etiologically related to his active service.   

In providing the requested opinions, the examiner must consider the Veteran's competent lay statements of experiencing in-service episodes of gasping while sleeping and waking up to look for air and assume such statements are credible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

9.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his left ear disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has a left ear disorder that originated during his active service or is otherwise etiologically related to his active service.   

In providing the requested opinions, the examiner must consider the Veteran's competent lay statements of experiencing an in-service fall where he fell off a truck and hit his head and assume such statements are credible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

10.  The RO or the AMC also should undertake any other development it determines to be warranted.

11.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this appeal has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


